Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “engineering plastics” in claim 1.  Cited in specification (Pg. 4 ll. 16-17) that states “which is easily molded”.  Therefore, Examiner will interpret “engineering plastics” to comprise any plastic that is known in the art to be moldable.
 “a plurality of locking members” in claim 3.  Cited in specification (Pg. 7 ll. 14-15) that states “firmly locking elements”.  Therefore, Examiner will interpret “locking members” to comprise any fastener or equivalent known in the art.
 “a position-limiting member” in claim 7.  There is no structure cited in specification or drawings.  Therefore, for compact prosecution, Examiner will interpret “position-limiting member” to comprise any fastener or equivalent known in the art.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1,
the citation, “a first operating hole corresponding to said first accommodating groove” is indefinite because the term “corresponding” between a first operating hole (23) on a first cover plate (20) and the first accommodating groove (17) on a main body (10) does not clearly describe the relationship between the two elements.  For compact prosecution, Examiner will interpret “corresponding” to comprise “associated or near each other”.
the terms “first cove plate” and “second cove plate” are cited in claim 1. (Pg.12 ll. 24, 27; Pg. 13 ll. 1,3 ), and are indefinite because these elements are not supported in the specification or drawings.  For compact prosecution, Examiner will interpret as “first cover plate” and “second cover plate”, respectively.
the citation, “said positioning seat having opposite two sides a respectively formed with a first positioning block and a second positioning block”, is indefinite because the phrase “a respectively formed” is not followed by a structure.  For compact prosecution, Examiner will interpret as “said positioning seat having opposite two sides respectively provided with a first positioning block and a second positioning block”.
the citation, “said engage block” (Pg. 2 l. 4), is indefinite because only the plural element “two engage blocks” is supported in the specification and 

Regarding Claim 3,
the citation, “said second recessed groove” (Pg. 3 l. 4) , is indefinite because it is not supported in the specification or drawings.  For compact prosecution, Examiner will interpret as “said second shallow recessed groove”.

Claim 2 recites the limitation "a first accommodating groove" and “a second accommodating groove” in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
For compact prosecution, Examiner will interpret as “said first accommodating groove” and “said second accommodating groove”, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent No. 9,975,223 B2, hereinafter "Chen"), in view of Lang (US Patent No. 4,748,875, hereinafter "Lang"), in further view of Coburn (US Patent No. 4,535,653, hereinafter "Coburn").
Chen discloses
A combined handle ratchet wrench comprising:
a main body(10) made of plastic material(Col. 2 l.31) and formed with a head(13), said head having one side extended to form a neck(see annotated figure below), said neck being parallel to said head(13) and further extended to form a handle(see annotated figure below; note a “parallel” or planar relationship of neck and head elements as illustrated), 
 said main body(10) having a topside provided with a first accommodating groove(11) and a second accommodating groove(see annotated figure below), said second accommodating groove located between said first accommodating groove(11) and said neck(as illustrated in annotated figure below)
 a communicating port(see annotated figure below), provided between said first accommodating groove(11) and said second accommodating groove, letting said first accommodating groove(11) and said second accommodating groove communicate with each other; (as illustrated in annotated figure below)
a first cover(20) plate made of rigid material(Col. 2 l. 47), said first cover plate(20) covered on the topside of said main body(Col. 2 ll. 58-63), said first cover plate(20) containing said head, said neck and said handle(as illustrated in annotated figure below), said first cover plate(20) bored with a first pivotal hole(see annotated figure below) and a first operating hole(see annotated figure below) corresponding to said first accommodating groove(11) (operating hole is illustrated in annotated figure as disposed above first accommodating groove), said first cover plate(20) having an inner side provided with a first positioning groove(element not illustrated in figures) corresponding to said second accommodating groove(first and second positioning grooves corresponding to one another and to second accommodating groove as cited Col.3 ll. 57-61, Col. 4 ll. 16-19);
a second cover plate(30) made of rigid material(Col. 2 l. 51), said second cover plate covered at the underside of said main body(10) and containing said head, said neck and said handle(as illustrated in annotate figure), said second cover plate(30) bored with a second pivotal hole(see annotated figure below) corresponding with said first pivotal hole(as illustrated in annotated figure below) and provided with a second operating hole(see annotated figure below) corresponding with said first operating hole(as illustrated in annotated figure below), said second cover plate having an inner side bored with a second positioning groove(see annotated figure below) corresponding to said first positioning groove(first and second positioning grooves corresponding to one another and to second accommodating groove as cited Col.3 ll. 57-61, Col. 4 ll. 16-19);
a positioning seat(60) received in said second accommodating groove(Col. 3 l. 53, and as illustrated in annotated figure below), said positioning seat(60) having opposite two sides respectively provided with a first positioning block(601) and a second positioning block(see annotated figure below),
 said first positioning block(601) positioned in said first positioning groove(Col.3 ll. 58-61), said second positioning block positioned in said second positioning groove(Col. 4 ll. 16-19), said positioning seat(60) symmetrically disposed with two pivotal notches(see annotated figure below) at one side facing said communicating port(see annotated figure below);
 and a ratchet actuating unit(40) formed with a ratchet member(41) received in said first accommodating groove(11), said ratchet member(41) having two ends respectively and rotatably inserted in said first pivotal hole(see annotated figure below) and said second pivotal hole(see annotated figure below) to enable said ratchet member(41) to rotate in the first accommodating groove(11), said ratchet actuating unit(40) comprising two engage blocks(42) positioned between said ratchet member(41) and said positioning seat(60) (as illustrated in Fig.3), 
said engage blocks(42) having their one end rotatably set in said pivotal notches(as illustrated in Fig. 3), said engage blocks(42) having another end engaged with said ratchet member(41) (as illustrated in Fig. 3), said ratchet actuating unit(40) having two elastic members(43) respectively fixed between said two engage blocks(42) and an inner wall of said first accommodating groove(as illustrated in Fig. 3),
 said ratchet actuating unit(40) further containing an operating member(50), said operating member having a shank(see annotated figure below) inserted between said engage blocks(42)(as illustrated in Fig. 3), said shank of said operating member having one end inserted out of said first operating hole and forming a turning button(as illustrated in annotated figure below), said shank having another end restrictedly positioned in said second operating hole(as illustrated in Fig. 4).

    PNG
    media_image1.png
    888
    826
    media_image1.png
    Greyscale


Chen is silent on
a bent handle,
said head having one side bent upward to form a neck,
a difference of height formed between said head and said handle,
a positioning seat made of rigid material

Lang teaches
a ratchet box wrench(10) with offset handle, comprising
a bent handle (16),
said head(18,20) having one side bent upward to form a neck(80) (as illustrated in Fig.1; and citation Col. 2 ll. 10-11)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratchet of Chen with the bent handle of Lang in order to aid in using the wrench to manipulate bolts and nuts over a wide surface with clearance for the fingers or hand. (Col. 1, ll. 9-10)

Chen, as modified by Lang, is silent on a positioning seat made of rigid material

Coburn teaches
a ratio speed adapter attached to manual input devices, like a ratchet (as illustrated in Fig. 1), comprising,
a metal structure comprised of an annular retaining structure (30) (Col. 3 ll. 45-50)

It would have been obvious using engineering experience and for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratchet of Chen by modifying a positioning seat of Chen to be made of rigid material(such as metal) in order to aid in providing a continuous metal structure between the first cover plate (20), the second cover plate(30) and the positioning seat(60) of Chen to aid in transmitting applied torque. (Col. 3 ll.46-50)

Regarding Claim 2, the combination of Chen, Lang, and Coburn discloses the invention of Claim 1.
Chen further discloses
said main body(10) has topside provided with a first shallow recessed groove(see annotated figure above) containing said head(13), said neck and said handle and said main body(first shallow recessed groove contains elements as illustrated in annotated figure above) has underside disposed with a second shallow recessed groove(12) corresponding with said first shallow recessed groove(grooves are near one another as illustrated in annotated figure above), said first shallow recessed groove bored with said first accommodating groove(as illustrated in annotated figure above) and said second accommodating groove(see annotated figure above) communicating with said second shallow recessed groove(12) (grooves are near one another as illustrated in annotated figure above), said first cover plate(20) forming a shape corresponding to said first shallow recessed groove and covered in said first shallow recessed groove(as illustrated in annotated figure above; also cited in Col. 2 ll.47-49), said second cover plate(30) forming a shape corresponding to said second shallow recessed groove and covered in said second shallow recessed groove(12)(as illustrated in annotated figure above; also cited in Col. 2 ll.50-53). 

Regarding Claim 4, the combination of Chen, Lang, and Coburn discloses the invention of Claim 1.
Chen further discloses
said main body is symmetrically extended to form a pair of positioning-limiting flanges(see annotated figure above) at a location of said communicating port(see annotated figure above) for restrictedly positioning(as illustrated in annotated figure above and Fig. 5) said positioning seat(60) in said second accommodating groove(see annotated figure above).

Regarding Claim 5, the combination of Chen, Lang, and Coburn discloses the invention of Claim 1.
Chen further discloses
said first accommodating groove(11) of said main body(10) has an inner wall symmetrically bored with a pair of notches(see annotated figure below), said elastic members(43) respectively received in said notches(as illustrated in annotated figure below).

    PNG
    media_image2.png
    369
    684
    media_image2.png
    Greyscale


Regarding Claim 7, the combination of Chen, Lang, and Coburn discloses the invention of Claim 1.
Chen further discloses
said ratchet actuating unit(40) further comprises a position-limiting member(see annotated figure 2 above) said position-limiting member inserted through said second operating hole(see annotated figure 2 above) and locked with said shank(see annotated figure 2 above) of said operating member(see annotated figure 2 above) to have another end of said shank restrictedly positioned in said second operating hole(as illustrated in annotated figure 2 above).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Lang, and Coburn in view of Bouligny et al. (US Pub No. US 2008/0202291 A1, hereinafter "Bouligny").

Regarding Claim 3, the combination of Chen, Lang, and Coburn discloses the invention of Claim 2.
Chen further discloses
said first shallow recessed groove(see annotated figure above) of said main body(10) is bored with an insert hole(see annotate figure above) communicating with said second shallow recessed groove(12) (insert hole and second shallow recessed groove communicate as illustrated in annotated figure above), said first cover plate(20) bored with a first locking hole(see annotated figure above) corresponding to said insert hole(as illustrated in annotated figure above), said second cover plate(30) provided with a second locking hole (see annotated figure above) corresponding to said insert hole(as illustrated in annotated figure above), a locking member(80) respectively inserted through corresponding said first locking hole and said insert hole and said second locking hole to have said first cover plate(20) and said second cover plate(30) firmly locked with said main body(10) (locking member firmly locks first cover plate, second cover plate, and main body, as illustrated in annotated figure above, and as cited Col. 4 ll.40-42).

Chen is silent on
a plurality of insert holes
a plurality of first locking holes
a plurality of second locking holes
a plurality of locking members

Bouligny teaches
an assembly(106), comprised of a first cover plate(30), a second cover plate(10), and main body(20,21), said main body(20,21) is bored with a plurality of insert holes(see annotated figure below), said first cover plate(30) bored with a plurality of first locking holes(see annotated figure below), said second cover plate(10) provided with a plurality of second locking holes, a plurality of locking members(2) respectively inserted through corresponding said first locking hole and said insert hole and said second locking hole to have said first cover plate(30) and said second cover plate(10) firmly locked with said main body(10) (locking members firmly lock first cover plate, second cover plate, and main body, as illustrated in annotated figure below, and as cited Para. 15 ll.8-10).

It would have been obvious using engineering experience and for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratchet of Chen, Lang, and Coburn by adding a plurality of insert holes, a plurality of first locking holes, a plurality of second locking holes, and a plurality of locking members of Bouligny in order to aid in 
more securely attaching the first cover plate, second cover plate, and main body together.(Para. 15 ll.8-10)

    PNG
    media_image3.png
    832
    502
    media_image3.png
    Greyscale

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Lang, and Coburn in view of Morrison et al. (US Patent No. US 6,609,281 B2, hereinafter "Morrison")
Regarding Claim 6, the combination of Chen, Lang, and Coburn discloses the invention of Claim 1.
Chen further discloses
said plastic material of main body(10) is rigid plastic(Col. 2 l. 31)
said rigid material of first cover plate(20) and second cover plate(30) is metal.(Col. 2 ll. 47, 50-51)
Chen is silent on
said plastic material of main body(10) is engineering plastics

Morrison teaches
a hand tool(30) made of plastic that is moldable and resilient.

It would have been obvious using engineering experience and for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratchet of Chen, Lang, and Coburn by adding said plastic material of main body(10) is engineering plastics (also understood to comprise moldable plastic) of Morrison in order to aid in making a low cost, high strength, durable tool. (Col. 2 ll. 31-32)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723